     Case 3:17-cv-00597-GPC-AGS Document 120 Filed 07/18/19 PageID.1839 Page 1 of 8



 1
      BARON & BUDD, P.C.
      John P. Fiske (SBN 249256)
 2    Jason Julius (SBN 249036)
 3
      11440 West Bernardo Court Suite 265,
      San Diego, CA 92127
 4    Telephone: 858-251-7424 Fax: 214-520-1181
 5    Email: jfiske@baronbudd.com
      Email: jjulius@baronbudd.com
 6

 7    Scott Summy (admitted Pro Hac Vice)
      (Texas Bar No. 19507500)
 8    Celeste Evangelisti (SBN 225232)
 9    3102 Oak Lawn Avenue, Suite 1100
      Dallas, Texas 75219
10    Telephone: 214- 521-3605 Fax: 214-520-1181
11    Email: Ssummy@baronbudd.com
      Email: cevangelisti@baronbudd.com
12

13
      Attorneys for Plaintiff

14
                                  UNITED STATES DISTRICT COURT

15
                                SOUTHERN DISTRICT OF CALIFORNIA

16
       ADAM COX, individually, by and                  Case No.: 3:17-cv-00597-GPC-AGS
       through his durable power of attorney,
17     VICTOR COX, and on behalf of himself            JOINT MOTION TO CONTINUE
       and others similarly situated; MARIA            THE DEADLINE FOR FILING A
18                                                     MOTION FOR CLASS
       OVERTON, individually, and on behalf
19                                                     CERTIFICATION AND
       of herself and others similarly situated;       PRELIMINARY APPROVAL OF
20     JORDAN YATES, individually, and on              CLASS SETTLEMENT
       behalf of himself and others similarly
21     situated;                                       Judge: Hon. Gonzalo P. Curiel
22                                                     Courtroom: 2D (2nd Floor-Schwartz)
                    Plaintiffs,                        Magistrate: Hon. Andrew G. Schopler
23     v.                                              Courtroom: 5C (5t11 Floor — Schwartz)
24     AMETEK, INC., a Delaware corporation;           Complaint Filed: 03/24/2017
25     THOMAS DEENEY, individually;                    1st Amended Complaint Filed: 05/23/17
       SENIOR OPERATIONS LLC, a limited                Senior 3"' Party Complaint Filed: 6/20/17
26     liability company; and DOES 1 through           Ametek 3rd Party Complaint Filed:
27     100, inclusive,                                 6/27/17

28                  Defendants.

                                                    -1-
                                JOINT MOTION TO CONTINUE CLASS MOTION DATES
                                                                              3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 120 Filed 07/18/19 PageID.1840 Page 2 of 8



 1          Plaintiffs ADAM COX, individually, by and through his durable power of attorney,
 2    VICTOR COX; MARIA OVERTON; and JORDAN YATES, individually, and on behalf
 3    of themselves and others similarly situated, and Defendants AMETEK, INC. (“Ametek”),
 4    SENIOR OPERATIONS LLC (“Senior”), and THOMAS DEENEY (“Deeney”), and
 5    Third Party Defendants GREENFIELD MHP ASSOCIATES, L.P.; KORT & SCOTT
 6    FINANCIAL GROUP, LLC; TUSTIN RANCH PARTNERS, INC.; SIERRA
 7    CORPORATE MANAGEMENT, INC.; STARLIGHT MHP, LLC; VILLA CAJON
 8    MHC, L.P.; KMC CA MANAGEMENT, LLC; AND KINGSLEY MANAGEMENT
 9    CORP. (collectively “Third Party Defendants”)(collectively “the Parties”), by and through
10    their counsel of record, respectfully move this Court, by this Joint Motion, for an order to
11    continue the date for filing the Motion for Class Certification and any Motion for
12    Preliminary Approval of Class Settlement to October 7, 2019, to allow the Parties to
13    participate in a further Mandatory Settlement Conference and to finalize settlement
14    agreements and moving papers for preliminary approval in this matter and the related
15    Trujillo matter. This Joint Motion is based on the following:
16          1.     To date, the Parties to this case and the other three related groundwater
17    actions 1 have undertaken extensive settlement negotiations, including two Mandatory
18    Settlement Conferences before Judge Schopler. Although global resolution has not been
19    finalized, the Parties have made significant progress. The Third Party claims in this Cox
20    I matter, however, remain unresolved and are preventing global resolution.
21          2.     Plaintiffs and Senior have executed written settlement agreements in the non-
22    class cases of Greenfield and Cox II. Plaintiffs and Ametek and Deeney continue to
23    negotiate the language for the settlement agreements in non-class cases Greenfield and
24

25
      1
       The four related groundwater cases are Greenfield MHP Associates, L.P., et al. v.
26    Ametek, Inc., et al., No. 3:15-cv-01525-GPC-AGS (“Greenfield”), Cox, et al. v. Ametek,
27    Inc., et al., 3:17-cv-00597-GPC-AGS (“Cox I”), Cox, et al. v. Ametek, Inc., et al.,
      No.3:17-cv-01211-GPC-AGS (“Cox II”), and this matter, Trujillo, et al. v. Ametek, Inc.,
28    et al., No. 3:15-cv-01394-GPC-AGS (“Trujillo”).
                                                   -2-
                            JOINT MOTION TO CONTINUE CLASS MOTION DATES
                                                                              3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 120 Filed 07/18/19 PageID.1841 Page 3 of 8



 1    Cox II. Draft agreements have been circulated between the Parties and revised by both
 2    sides.
 3             2.    Plaintiffs and all Defendants continue to negotiate the language for settlement
 4    agreements in both class cases, Trujillo and Cox I. Draft agreements have been circulated
 5    and revised by both sides.
 6             3.    Draft notices of class settlement for both the Cox I and Trujillo matters were
 7    provided to Defendants for review on November 5, 2018. The notices will be attached to
 8    the Motion for Preliminary Approval and served on putative class members.
 9             4.    On June 10, 2019, Judge Curiel ordered that the parties attend a further
10    Mandatory Settlement Conference. Dkt. No. 219, Greenfield.
11             6.    On June 14, 2019, counsel for Plaintiffs, Senior, and Ametek communicated
12    to Judge Curiel that resolution of the four related groundwater actions may still be
13    possible, and that the Mandatory Settlement Conference would be necessary to address
14    the remaining issue of the Third Party Complaints in the Cox I case.
15             7.    On July 2, 2019, the Parties had a telephonic status conference with Judge
16    Schopler to further discuss the MSC. On July 9, 2019, the court issued a minute entry in
17    each of the four Groundwater Case stating: “An order will follow scheduling a global
18    settlement attempt with all of the related cases before a different district judge.” To date,
19    no MSC has been calendared, though the Parties hope for it to occur in the next 30 days.
20             8.    Pursuant to the Amended Scheduling Order in this Cox I case, the deadline
21    for Plaintiffs to file a Motion for Class Certification is August 26, 2019. Dkt. No. 113.
22             9.    Given the current status of the settlement negotiations between the Cox I
23    parties, the status of global settlement negotiations for all four groundwater cases, and the
24    pending MSC ordered by the Court, good cause exists for a brief continuance of Plaintiffs’
25    deadline for filing a Motion for Class Certification and for filing any Motion for
26    Preliminary Approval of Class Settlement.
27             10.   A brief continuance of the deadlines will allow the MSC to be scheduled and
28    completed and will allow the Parties to further and fully explore the potential for global

                                                     -3-
                              JOINT MOTION TO CONTINUE CLASS MOTION DATES
                                                                                3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 120 Filed 07/18/19 PageID.1842 Page 4 of 8



 1    resolution. Obviously where global resolution can be reached, the Motion for Class
 2    Certification will be unnecessary. Additionally, if Plaintiffs are required to file the Motion
 3    for Class Certification on August 26, 2019, as currently scheduled, significant additional
 4    costs will be expended which could further impede the global resolution currently
 5    contemplated.
 6          11.    Further, because the parties’ focus has been on trying to finalize a global
 7    resolution, certain discovery that may be needed to resolve a motion for class certification
 8    has yet to be completed. For instance, AMETEK will want to depose Plaintiffs’ experts
 9    and Plaintiffs, and prepare contrary expert opinions, before being required to oppose a
10    Motion for Class Certification. Obviously, if the further MSC is set in the near term, and
11    a settlement is finalized, such discovery needs will be mooted.
12          12.    Given the Parties’ ongoing work to try and finalize resolution between
13    Plaintiffs and all parties, good cause exists and the Parties respectfully request the Court
14    continue the deadline for filing a Motion for Class Certification or a Motion for
15    Preliminary Approval of Class Settlement in Cox I to October 7, 2019, or sixty (60) days
16    following the date set for the further MSC, whichever is later, such that if no settlement is
17    reached the necessary discovery may be conducted.
18

19    DATED: July 18, 2019             Respectfully submitted,
20

21
                                              By: s/ Jason Julius
                                              BARON & BUDD, P.C.
22                                            John P. Fiske (SBN 249256)
23
                                              Jason Julius (SBN 249036)
                                              11440 West Bernardo Court Suite 265,
24                                            San Diego, CA 92127
25                                            Telephone: 858-251-7424 Fax: 214-520-1181
                                              Email: jfiske@baronbudd.com
26                                            Email: jjulius@baronbudd.com
27
                                              Scott Summy (admitted Pro Hac Vice)
28                                            (Texas Bar No. 19507500)
                                                    -4-
                             JOINT MOTION TO CONTINUE CLASS MOTION DATES
                                                                                3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 120 Filed 07/18/19 PageID.1843 Page 5 of 8



 1
                                         Celeste Evangelisti (SBN 225232)
                                         3102 Oak Lawn Avenue, Suite 1100
 2                                       Dallas, Texas 75219
 3
                                         Telephone: 214- 521-3605 Fax: 214-520-1181
                                         Email: Ssummy@baronbudd.com
 4                                       Email: cevangelisti@baronbudd.com
                                         Attorneys for the Plaintiffs
 5

 6
      DATED: July 18, 2019         s/ Edward C. Walton
 7                                       Edward C. Walton (Bar No. 78490)
                                         E-mail: ed.walton@procopio.com
 8
                                         Sean M. Sullivan (Bar No. 254372)
 9                                       E-mail:sean.sullivan@procopio.com
                                         Kristen L. Price (Bar No. 299698)
10
                                         E-mail:kristen.price@procopio.com
11                                       PROCOPIO, CORY, HARGREAVES
12
                                         & SAVITCH LLP
                                         525 B Street, Suite 2200
13                                       San Diego, CA 92101
14
                                         Telephone: 619.238.1900
                                         Facsimile: 619.235.0398
15                                       Attorneys for AMETEK, Inc. and Thomas
16
                                         Deeney

17

18
      DATED: July 18, 2019         s/ Kimberly Arouh
                                         Kimberly Arouh (Cal. Bar No. 163285)
19                                       kimberly.arouh@bipc.com
20                                       BUCHANAN INGERSOLL &
                                         ROONEY LLP
21                                       600 West Broadway, Suite 1100
22                                       San Diego, CA 92101-3387
                                         Telephone: 619 685-1961
23                                       Fax: 619 702-3898
24                                       Attorneys for Defendant Senior Operations LLC

25    DATED: July 18, 2019         s/ Colin Howard Walshok
26                                        Robert M. Juskie (SBN 145265)
                                          rjuskie@wingerlaw.com
27                                        Colin Howard Walshok
28                                        (SBN 255171)

                                              -5-
                          JOINT MOTION TO CONTINUE CLASS MOTION DATES
                                                                        3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 120 Filed 07/18/19 PageID.1844 Page 6 of 8



 1
                                         cwalshok@wingerlaw.com
                                         Wingert Grebing Brubaker and Goodwin LLP
 2                                       One America Plaza
 3
                                         600 West Broadway Suite 1200
                                         San Diego, CA 92101
 4                                       (619) 232-8151
 5                                       Fax: (619) 232-4665
                                         Attorneys for Third Party Defendants
 6                                       Kingsley Management Corp.,
 7                                       Villa Cajon MHC, L.P., and
                                         KMC CA Management, LLC
 8

 9    DATED: July 18, 2019         s/ Gregory Trimarche
                                         Phil Woog (State Bar No. 134323)
10                                       pwoog@cookseylaw.com
11                                       Theresa H. Lazorisak (State Bar No. 143261)
                                         tlazorisak@cookseylaw.com
12                                       Gregory Trimarche (State Bar No. 143686)
13                                       gtrimarche@cookseylaw.com
                                         Paul K. Hoffman (State Bar No. 93968)
14                                       phoffman@cookseylaw.com
15                                       COOKSEY, TOOLEN, GAGE, DUFFY &
                                         WOOG
16                                       A Professional Corporation
17                                       535 Anton Boulevard, Tenth Floor
                                         Costa Mesa, California 92626-1977
18                                       Telephone: (714) 431-1100;
19                                       Facsimile: (714) 431-1119
                                         Attorneys for Third-Party Defendants
20                                       GREENFIELD MHP ASSOCIATES, LP;
21                                       STARLIGHT MHP, LLC; KORT &
                                         SCOTT FINANCIAL GROUP, LLC; TUSTIN
22                                       RANCH PARTNERS, INC.;
23                                       and SIERRA CORPORATE MANAGEMENT,
                                         INC.
24

25

26

27

28

                                              -6-
                          JOINT MOTION TO CONTINUE CLASS MOTION DATES
                                                                        3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 120 Filed 07/18/19 PageID.1845 Page 7 of 8


 1                               SIGNATURE CERTIFICATION
 2          I, Jason Julius, am the filer of the foregoing Joint Motion, and hereby certify that,
 3    pursuant to Section 2(f) of the Electronic Case Filing Administrative Policies and
 4    Procedures Manual, the contents of this document are acceptable to all persons required
 5    to sign the document, and I have authorization to file this document with all “s/”
 6    electronic signatures appearing herein which are not my own.
 7    DATED: July 18, 2019                   By: s/Jason Julius
 8                                                  Jason Julius
                                                    jjulius@baronbudd.com
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    7
                             JOINT MOTION TO CONTINUE CLASS MOTION DATES
                                                                               3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 120 Filed 07/18/19 PageID.1846 Page 8 of 8


 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on July 18, 2019, I electronically filed the foregoing through
 3    this Court’s electronic transmission facilities via the Notice of Electronic Filing (NEF) and
 4    hyperlink, to the parties and/or counsel who are determined this date to be registered
 5    CM/ECF Users set forth in the service list obtained from this Court on the Electronic Mail
 6    Notice List.
 7          I certify under penalty of perjury under the laws of the United States of America that
 8    the foregoing is true and correct. Executed on July 18, 2019.
 9
10                                           By: s/Jason Julius
11                                                  Jason Julius
                                                    jjulius@baronbudd.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    8
                             JOINT MOTION TO CONTINUE CLASS MOTION DATES
                                                                               3:17-cv-00597-GPC-AGS
